Exhibit 10.61

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality requested.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the United States Securities and Exchange Commission.

December 8, 2008

Seventh Joint Memorandum by Microsoft Corporation (“Microsoft”) and Novell, Inc.
(“Novell”)

 

  Re: Modifications to Multi-Year Subscription Restriction and Delivery Schedule

Background on Prior Joint: Memoranda/Amendments: On November 2, 2006, Microsoft
and Novell entered into a Business Collaboration Agreement (“Original BCA”). The
Original BCA defines the terms and conditions under which Novell will sell to
Microsoft for distribution to prospective shared customers and other SUSE Linux
Enterprise Server (“SLES”) licensees, the right to enroll in SLES support
subscriptions (“Prepaid Subscription Rights”).

On December 28, 2006, the parties executed a Joint Memorandum (“BCA Amendment
#1”) regarding participation by the parties respective Irish subsidiaries in the
Original BCA. On January 16, 2007, the parties executed a First Amended and
Restated Business Collaboration Agreement, superseding tee Original BOA (such
First Amended and Restated Business Collaboration Agreement, the “BCA”). Also on
January 16, 2007, the parties executed a Second Joint Memorandum (“BCA Amendment
#2”) regarding the impact of a January 16, 2007 participation agreement entered
into between the parties’ respective Irish subsidiaries in the BCA. On May 1,
2007 the parties executed a Third Joint Memorandum (“BCA Amendment #3”)
regarding certain expanded SLES subscriptions available under Prepaid
Subscription Rights. On December 21, 2007, the parties executed a Fourth Joint
Memorandum (“BCA Amendment #4”) regarding promotion of SLES licenses in the Asia
Pacific region. On January 17, 2008, the parties executed a Fifth Joint
Memorandum (“BCA Amendment #5”) regarding the creation of SLES High Performance
Computing Subscriptions, On April 10, 2008, the parties executed a Sixth Joint
Memorandum (“BCA Amendment #6”) regarding the territorial restrictions on the
Asia Pacific Commitment.

This Seventh Joint Memorandum: This Seventh Joint Memorandum (“BCA Amendment
#7”) is entered into as of December 8, 2008 (“7th Memorandum Effective Date”)
and is written to modify the multi-year subscription and delivery schedule
required by the BCA. All capitalized terms not defined herein shall have the
same meaning as set forth in the BCA. or the applicable amendment.

Amendment: The following BCA amendments apply solely to modify the multi-year
subscription restriction and delivery schedule for all Prepaid Subscription
Rights remaining available for distribution under the BCA. The BCA (and all
amendments thereto is hereby modified as follows:

 

  1. Section 4.2(a) is amended by deleting the following, second sentence of the
paragraph:

Microsoft may use [***] (or such other proportion on which the parties may
otherwise agree) of the Total Minimum Commitment to purchase Prepaid
Subscription Rights for SLES Subscriptions with a duration of more then one
(“Multi-Year Subscriptions”).

 

  2. Section 4.2(a) of the BCA is amended by replacing the final two sentences
of the paragraph with the following language:

Notwithstanding anything to the contrary, the parties will recalculate, [***],
Microsoft’s minimum quarterly purchase/ordering requirement according to [***].

 

  3. Termination: This BCA Amendment #7 shall run concurrently with the BCA and
be subject to the same termination provisions.

 

[*** Confidential Treatment Requested]



--------------------------------------------------------------------------------

 

  4. Effect. Except as expressly amended and supplemented by this BCA Amendment
#7, the parties hereby ratify and confirm that terms and conditions of the BCA
remain in full force and effect.

 

  5. Counterparts. This BCA Amendment #7 may be executed in counterparts, each
of which shall be deemed an original, but each together shall constitute one and
the same instrument. For purposes hereof, a facsimile copy of this BCA Amendment
#7, including the signature pages hereto, shall be deemed to be an original.
Nothwithstanding the foregoing, the parties shall deliver original signature
copies of this BCA Amendment #7 to the other party as soon as practicable
following execution thereof.

 

Accepted and Agreed by Novell, Inc.

 

     

Accepted and Agreed by Microsoft Corp.

 

Signature:   /s/ Ryan J. Taylor                                          
Signature: /s/ Horacio Gutierrez                                     Printed
Name:  Ryan J. Taylor                                           Printed Name:
Horacio Gutierrez                                     Title: Director,
Contracts                                                    Title: VP and
Deputy General Counsel Microsoft Corp. Date:
12/22/2008                                                                Date:
12/8/2008                                                         

 

[*** Confidential Treatment Requested]